FILED
                           NOT FOR PUBLICATION                               JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50503

              Plaintiff-Appellee,                D.C. No. 3:14-cr-03668-JLS

 v.                                              MEMORANDUM*

DANIELLE TRINITTI KOWNACKI,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Danielle Trinitti Kownacki appeals from the district court’s judgment and

challenges the 63-month sentence imposed following her guilty-plea conviction for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s request for oral
argument is denied.
importation of heroin and methamphetamine, in violation of 21 U.S.C. §§ 952,

960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Kownacki argues that the district court erred in denying a minor role

reduction to her base offense level under U.S.S.G. § 3B1.2. The district court did

not clearly err in finding, based on Kownacki’s level of involvement in the drug

trafficking scheme and the remuneration she received, that she was not

“substantially less culpable” than the average participant in the offense. See

U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Hurtado, 760 F.3d 1065, 1068 (9th

Cir. 2014). Contrary to Kownacki’s contention, a different result is not required

under the factors enumerated in Amendment 794 to the minor role Guideline, see

U.S.S.G. § 3B1.2 cmt. n.3(C) (2015), which was in effect at the time of

Kownacki’s sentencing and discussed at the sentencing hearing.

      AFFIRMED.




                                          2                                      15-50503